PARIENTE, Justice,
concurring in part and dissenting in part.
I concur in part and dissent in part for the reasons expressed in my opinion in Mays v. State, 23 Fla. L. Weekly S387, S387-88, 717 So.2d 515 (Fla. 1998) (Pariente, J., concurring in part and dissenting in part). Accordingly, in my opinion, the maximum sentence the trial court could impose beyond the five-year statutory maximum was 5.09 years, which was the “recommended sentence” based on the scoresheet calculations.
KOGAN and ANSTEAD, JJ., concur.